DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 2/24/2022.  Claims 9, 15, 21, and 30 have been canceled.  Claims 1-8, 10-14, 16-20, and 22-29 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, regarding the amended claim limitations, with respect to the previous rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Thus, these rejections have been withdrawn.

Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been considered but are moot because the arguments are not directed towards the new grounds of rejection made in view of newly cited reference.  Specifically, new grounds of rejection are made in view of previously cited Yum et al. (U.S. Patent US 10,587,377 B2), the paper by LG titled “Discussion on CSI Measurement Framework” (as cited by the Applicant’s IDS filed 2/24/2022), newly cited Long et al. (U.S. Publication US 20150249998 A1), newly cited Wu et al. (U.S. Publication US 2020/0177253 A1), and newly cited Kim et al. (U.S. Publication US 20190312614 A1).  Please see the rejections below for further detail.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11, 14, 16-17, 20, 22-23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent US 10,587,377 B2) in view of the paper by LG titled “Discussion on CSI Measurement Framework” (as cited by the Applicant’s IDS filed 2/24/2022; hereafter referred to as LG).
With respect to claims 1, 10, 16, and 22, Yum et al. discloses an apparatus comprising a user equipment (UE), further comprising at least one processor and a memory coupled to the at least one processor to perform a method, wherein the processor and memory are means for performing the method and wherein the memory is a non-transitory computer-readable medium having program code recorded thereon to perform the method (See column 19 lines 15-50, column 21 line 8 to column 22 line 5, and Figure 14 of Yum et al. for reference to a UE comprising a processor and memory configured to perform a method).  Yum et al. also discloses receiving a request to generate, by a user equipment (UE), multiple aperiodic channel state information (M-A-CSI) feedback (See column 21 line 45 to column 22 line 5 of Yum et al. for reference to the UE receiving an aperiodic CSI indication from a base station informing the UE of multiple aperiodic CSI-RS that are to be transmitted and for which corresponding feedback is to be generated).  Yum et al. further discloses generating, by the UE, the M-A-CSI feedback; and transmitting, by the UE, the M-A-CSI feedback to a base station (See column 19 line 50 to column 20 line 44 and column 30 lines 30-40 of Yum et al. for reference to the UE generating and transmitting feedback corresponding to the base station corresponding to the indicated CSI-RSs ).  Although Yum et al. does teach transmitting feedback for multiple received CSI-RSs, Yum et al. does not specifically disclose selecting, by the UE, a delay period for transmission of the M-A-CSI feedback after the request, wherein the delay period is selected from a plurality of delay periods corresponding to a plurality of A-CSI processes of the M-A-CSI feedback; and transmitting the feedback after expiration of the delay period from the request.  However, LG, in the field of communications, discloses selecting a time offset, i.e. a delay period, from among multiple different time offsets corresponding to different types and numbers aperiodic CSI processes, wherein feedback is transmitted after the selected time offset (See the proposals and descriptions on page 4 of LG).  Selecting and using a time offset in the manner taught by LG has the advantage of adapting possible timing for transmitting feedback to various different environments based on different CSI processing delays corresponding to different CSI processes (See the proposals and descriptions on page 4 of LG for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of LG, to combine selecting and using a time offset for feedback corresponding to multiple CSI processes in the manner taught by LG, with the system and method of Yum et al., with the motivation being to adapt possible timing for transmitting feedback to various different environments based on different CSI processing delays corresponding to different CSI processes.
	With respect to claims 2 and 23, as shown above in the rejections of claims 1, 10, 16, and 22, LG renders obvious selecting a delay period from multiple delay periods corresponding to different CSI processes.  LG also teaches that the selected delay period may be explicitly indicated by a base station (See the proposals and descriptions on page 4 of LG).  Thus, these claims are rendered obvious for the same reasons as applied above to claims 1, 10, 16, and 22.
	With respect to claims 11 and 17, these claims contain multiple alternatives of which only “one of” is necessary.  These claims include equivalent language as that of claims 2 and 23 as one of the alternatives.  Thus, these claims are rejected for the same reasons as applied above to claims 2 and 23.
	With respect to claims 8, 14, 20, and 29, Yum et al. discloses CSI parameters for CSI processes being received semi-statically (See column 30 lines 12-29 of Yum et al.).  Thus, it is believed that the additional time offset parameters for the CSI processes taught by LG could also be received semi-statically in the same manner.

Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. in view of LG, and in further view of Long et al. (U.S. Publication US 20150249998 A1).
With respect to claims 3 and 24, although the combination of Yum et al. and LG renders obvious selecting a delay period from multiple delay periods corresponding to different A-CSI processes (See the proposals and descriptions on page 4 of LG), the combination does not specifically disclose wherein the selecting the delay period includes: identifying a maximum delay period of the plurality of delay periods; and selecting the maximum delay period as the delay period.  Long et al., in the field of communications, teaches when multiple delays exist corresponding to multiple simultaneous aperiodic CSI processes a UE may determine select the largest delay (See page 8 paragraph 86 of Long et al.).  Selecting the largest delay the advantage of allowing enough time for each process to be performed by the UE.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Long et al., to combine selecting the largest delay of the delays when multiple aperiodic CSI processes having different delays are performed, as taught by Long et al., within the system and method of Yum et al., with the motivation being to allowing enough time for each of the multiple aperiodic CSI processes of Yum et al. to be performed by the UE before transmitting feedback corresponding to the processes.

Claims 4-5, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. in view of LG, and in further view of Wu et al. (U.S. Publication US 2020/0177253 A1).
With respect to claims 4 and 25, although the combination of Yum et al. and LG renders obvious selecting a delay period from multiple delay periods corresponding to different A-CSI processes based on an indication received from a base station (See the proposals and descriptions on page 4 of LG), the combination does not specifically disclose wherein the selecting the delay period includes: receiving a set of delay periods corresponding to an intersection of the plurality of delay periods.  
With respect to claims 5 and 26, although the combination of Yum et al. and LG renders obvious selecting a delay period from multiple delay periods corresponding to different A-CSI processes based on an indication received from a base station (See the proposals and descriptions on page 4 of LG), the combination does not specifically disclose wherein the selecting the delay period includes: receiving a set of delay periods corresponding to a union of the plurality of delay periods.  
With further respect to claims 4-5 and 25-26, Wu et al., in the field of communications teaches when multiple timing offsets, i.e. delay periods, exist corresponding to multiple simultaneous processes including an aperiodic CSI process, a set of indexed timing offset to be used may be determined based on a union or an intersection of the offsets for the multiple processes (See page 3 paragraph 32 of Wu et al.).  The specific set of timing offset, i.e. delays, to use when there are multiple sets of timing offsets corresponding to multiple processes is an obvious design choice.  Thus, it would have been obvious an obvious design choice for one of ordinary skill in the art at the time of effective filing, when presented with the work of Wu et al., to either use a union or intersection of timing offsets, as taught by Wu et al., within the system and method of Yum et al., with the motivation being to select an appropriate set of timing offset corresponding to the multiple aperiodic CSI processes.

Claims 6-7, 12-13, 18-19, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. in view of LG, and in further view of Kim et al. (U.S. Publication US 20190312614 A1).
With respect to claims 6, 12, 18, and 27, Yum et al. does not specifically disclose detecting a failure to complete processing on one or more A-CSI processes of the plurality of A-CSI processes by expiration of the delay period; and relaxing feedback parameters associated with the one or more A-CSI processes in response to the failure.
With respect to claims 7, 13, 19, and 28, Yum et al. does not specifically disclose wherein the relaxing the feedback parameters includes one of: setting a feedback result of the one or more A-CSI processes to a previous feedback result of the one or more A-CSI processes, wherein the previous feedback result is added to the M-A-CSI feedback; or skipping all feedback components of the one or more A-CSI processes from the M-A-CSI feedback.
With further respect to claims 6-7, 12-13, 18-19, and 27-28, Kim et al., in the field of communications, discloses when a UE does not have the computation capability to complete processing of each configured aperiodic CSI process, relaxation may be adopted where only up to a maximum number of aperiodic CSI processes is calculated and the remaining processes are skipped (See pages 11-12 paragraphs 145-152 of Kim et al.).  Performing a relaxation process as taught by Kim et al. has the advantage of limiting an amount of aperiodic CSI processing performed by the UE when the UE does not have the computational resources to process all configured aperiodic CSI processes.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Kim et al., to combine performing a relaxation process as taught by Kim et al., within the system and method of Yum et al., with the motivation being to limit an amount of aperiodic CSI processing performed by the UE when the UE does not have the computational resources to process all configured aperiodic CSI processes.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461